Bliss, Judge,
delivered the opinion of the court.
The plaintiff brought suit under the fifth section of the damage act (Wagn. Stat. 520) for killing her cow, and showed that at the place where the carcass of the- cow was found, the road was not fenced; but it appeared that there was a fence on the south *201side of the track, and that the ground upon the north side, between the track and the public highway, was contiguous to a railroad station, and was used for receiving and delivering freight, etc. The following instruction, asked by defendant and refused by the court, embraces the only proposition necessary to be considered: “If the jury believe from the evidence that the cow was killed in the open grounds of defendant, at defendant’s station, and that it was necessary for the transaction of business with the public, and for its convenience in the reception and discharge of freight and passengers, that such space should be left open, they will find for defendant.”
By refusing to give this instruction in connection with the evidence and other rulings, the court held that the railroad company was under obligation to fence its track at its passenger and freight depots, without regard to the inconvenience thereby caused to those who operated the road or to the public ; and that, unless such fence was made, the company was liable to pay for all animals killed, without regard to the question of negligence.
This view might be warranted by a literal interpretation of the statute. It provides in general terms that when any animal shall be killed by the cars, etc., the owner may recover its value without any proof of negligence, but that the provision shall not apply to any accident occurring where the road is inclosed by a lawful fence, or in the crossing of any public highway. But such interpretation would hold railroad companies to this extraordinary responsibility unless they should fence up their tracks in towns and villages and at all their places of doing business ; in a word, it would obligate them to commit a public nuisance, and to render it inconvenient or impossible to transact their business — to .perform, indeed, the office of their creation. The statute should receive no such unreasonable construction, but should be interpreted in connection with section 43 of the chapter concerning railroads (Wagn. Stat. 310-11), which obligates railroad companies, among other things, to fence their road where it passes through or along cultivated fields or uninclosed prairie lands. It might extend even further than that, but it cannot receive the construction given it by the court below. *202This court has unformly held that railroad companies are under no obligation to fence their track where it crosses the plat of a town or city. (Meyer v. North Mo. R.R. Co., 35 Mo. 353; Iba v. Hann. & St. Jo. R.R. Co., 45 Mo. 469; Wier v. St. Louis & Iron Mountain R.R. Co., 48 Mo. 558.) In Indiana, under a similar statute, the exemption is extended to grounds necessary to be kept open for the use of the public or the road. (Ind. & Cin. R.R. Co. v. Kinney, 8 Ind. 402; Ind. & Cin. R.R. Co. v. Oestel, 20 Ind. 231.)
This proceeding was instituted before a justice of the peace, and under the general statement of the cause of action the plaintiff would be entitled to recover if she could show actual negligence by which her property was destroyed. To enable her to-do this, in reversing the judgment the cause will be remanded.
The other judges concur.